Exhibit 10.1

 

MANAGEMENT SERVICES AGREEMENT

 

This MANAGEMENT SERVICES AGREEMENT, dated as of December 15, 2010 (this
“Agreement”), is made by and between Prospect Green Management, LLC, a Delaware
limited liability company (“Management Subsidiary”) and a subsidiary of Prospect
Medical Holdings, Inc. (“PMH”) and Leonard Green & Partners, L.P., a Delaware
limited partnership (the “Advisor”).

 

WHEREAS, as of the date hereof, Ivy Merger Sub Corp, a Delaware corporation
(“Merger Sub”) and indirect, wholly owned subsidiary of Ivy Holdings Inc., a
Delaware corporation (the “Company”) has merged with and into PMH (the
“Merger”), pursuant to an Agreement and Plan of Merger, dated as of August 16,
2010, by and among the Company, Merger Sub and PMH (the “Merger Agreement”);

 

WHEREAS, Management Subsidiary is an Unrestricted Subsidiary (as defined in that
certain Indenture, dated as of July 29, 2009, among PMH, certain subsidiaries of
PMH and U.S. Bank National Association (the “Indenture”)) of the Company’s
recently acquired subsidiary, PMH;

 

WHEREAS, Management Subsidiary desires to obtain from the Advisor, and the
Advisor desires to provide, certain services to Management Subsidiary, the
Company and other Advisees (as defined below) on an ongoing basis as provided
herein.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each party, the parties, intending to be legally bound,
hereby agree as follows:

 

1.                                      Retention of Services

 

1.1                               Investment Banking Services.  Subject to the
terms and conditions of this Agreement, Management Subsidiary hereby retains the
Advisor, and the Advisor hereby agrees to be retained by Management Subsidiary,
to provide investment banking services to Management Subsidiary and any of the
Company and its subsidiaries as Management Subsidiary may designate to the
Advisor from time to time (collectively “Advisees”) (the “Investment Banking
Services”).

 

1.2                               General Services.  Subject to the terms and
conditions of this Agreement, Management Subsidiary hereby retains the Advisor,
and the Advisor hereby agrees to be retained by Management Subsidiary, to
provide management, consulting and financial planning services to Management
Subsidiary and the other Advisees on an ongoing basis in connection with the
operation and growth of Management Subsidiary and the other Advisees in the
ordinary course of their business during the term of this Agreement (the
“General Services”).

 

1.3                               Major Transaction Services.  Subject to the
terms and conditions of this Agreement, Management Subsidiary hereby retains the
Advisor, and the Advisor hereby agrees to be retained by Management Subsidiary,
to provide financial advisory and investment banking services to the Advisees in
connection with major financial transactions that may be undertaken from time to
time in the future by Management Subsidiary or the other Advisees (“Major

 

--------------------------------------------------------------------------------


 

Transaction Services” and, together with the Investment Banking Services and
General Services, the “Services”).

 

2.                                      Compensation

 

2.1                               General Services Fee.  In consideration of the
General Services, Management Subsidiary shall pay the Advisor (or its designee
or designees) an annual fee (the “Annual Fee”) payable in cash equal to
$1,000,000 less any costs and expenses charged to Management Subsidiary or any
of its Affiliates (as defined in the Merger Agreement) by any third party
service provider the Advisor selects or requests to be retained by Management
Subsidiary or any of its Affiliates (a) to provide substantially similar
services as another third party service provider then retained by Management
Subsidiary or any of its Affiliates or (b) to monitor Management Subsidiary’s or
any of its Affiliates compliance with applicable legal requirements.  The Annual
Fee shall be payable by Management Subsidiary in monthly installments, in
arrears, on the first business day of each month, commencing on January 3, 2011,
without regard to the amount of services actually performed by the Advisor.

 

2.2                               Major Transaction Services Fee. Subject to the
terms and provisions of Section 9.10 of the Stockholders Agreement dated the
date hereof by and among the Company, Green Equity Investors V, L.P., a Delaware
limited partnership (“GEI”), Green Equity Investors Side V, L.P., a Delaware
limited partnership (“GEI Side”), Samuel Lee, The David and Alexa Topper Family
Trust, Mike Heather, Dr. Jeereddi Prasad and the other parties thereto, in
consideration of any Major Transaction Services provided by the Advisor from
time to time, Management Subsidiary shall pay the Advisor normal and customary
fees for services of like kind as agreed by the Advisor and unanimously approved
by the Board of Directors of Management Subsidiary, taking into consideration
all relevant factors, including, but not limited to, the complexity of the
subject transaction, the time devoted to providing such services and the value
of the Advisor’s investment banking expertise and relationships within the
business and financial community.

 

2.3                               Structuring Fee.  In connection with the
services provided for the Company and its subsidiaries in connection with the
transactions contemplated by the Merger Agreement, Management Subsidiary shall
pay to the Advisor in cash concurrently with the closing of the transactions
contemplated by the Merger Agreement a structuring fee of $4,000,000.

 

2.4                               Expenses.  In addition to the fees to be paid
to the Advisor pursuant to this Agreement, Management Subsidiary shall pay to,
or on behalf of, the Advisor, promptly when billed, all reasonable and
documented out-of-pocket expenses incurred by the Advisor (or submitted by the
Advisor on behalf of other persons that incurred such expenses) in connection
with the Services rendered pursuant to this Agreement, such expenses not to
exceed $50,000 per annum.  Such expenses shall include, among other things,
travel expenses (including all airplane travel expenses), messenger and
duplicating services, telephone and facsimile expenses and other customary
expenditures, but shall not include the fees and disbursements of counsel,
accountants or other advisors or any word processing charges.  Notwithstanding
anything to the contrary contained herein, Management Subsidiary shall accrue
but not pay the Annual Fee if and for so long as and to the extent that the
Advisor instructs Management Subsidiary not to pay all or any portion of the
Annual Fee during any fiscal year, or portion thereof.

 

2

--------------------------------------------------------------------------------


 

3.                                      Term

 

3.1                               Termination.  This Agreement shall terminate
on the tenth anniversary of the date of this Agreement; provided, however, that
on each anniversary of the date of this Agreement, the term of this Agreement
shall be extended automatically for one additional year, unless at least three
months prior to such anniversary the Advisor or Management Subsidiary have
delivered to the other party written notice of its desire not to extend the term
of this Agreement.

 

3.2                               Survival of Certain Obligations. 
Notwithstanding any other provision of this Agreement, the obligations of
Management Subsidiary to pay amounts due pursuant to Section 2 of this Agreement
with respect to periods prior to the termination of this Agreement and the
provisions of Sections 4 and 5 of this Agreement shall survive any termination
of this Agreement.

 

4.                                      Decisions/Authority of the Advisor

 

4.1                               Limitation on the Advisor’s Liability. 
Management Subsidiary reserves the right to make all decisions with regard to
any matter upon which the Advisor has rendered its advice and consultation, and
there shall be no liability to the Advisor for any such advice accepted by
Management Subsidiary or any other Advisee.

 

4.2                               Independent Contractor.  The Advisor shall act
solely as an independent contractor and shall have complete charge of its
respective personnel engaged in the performance of the Services or any other
advice or services contemplated by this Agreement.  As an independent
contractor, the Advisor shall have authority only to act as an advisor to
Management Subsidiary and the other Advisees and shall have no authority to
enter into any agreement or to make any representation, commitment or warranty
binding upon any of Management Subsidiary or any of the other Advisees or to
obtain or incur any right, obligation or liability on behalf of any of
Management Subsidiary or any of the other Advisees.  Nothing contained in this
Agreement shall cause the Advisor or any of its partners or members or any of
their affiliates, investment managers, investment advisors or partners to be
deemed a partner of or joint venturer with Management Subsidiary or any of the
other Advisees.

 

5.                                      Indemnification

 

5.1                               Indemnification/Reimbursement of Expenses. 
Management Subsidiary shall (i) indemnify the Advisor and its partners and
members and any of their affiliates, and the partners, directors, officers,
employees, agents and controlling persons of the Advisor and its partners and
members and any of their respective affiliates (each an “Indemnified Party” and
collectively, the “Indemnified Parties”), to the fullest extent permitted by
law, from and against any and all losses, claims, damages and liabilities, joint
or several, to which any Indemnified Party may become subject, caused by,
related to or arising out of the Services or any other advice or services
contemplated by this Agreement or the engagement of the Advisor pursuant to, and
the performance by the Advisor of the Services or any other advice or services
contemplated by this Agreement, and (ii) promptly reimburse each Indemnified
Party for all reasonable costs and expenses (including reasonable and documented
attorneys’ fees and expenses), as incurred, in connection with the investigation
of, preparation for or defense of any pending or threatened

 

3

--------------------------------------------------------------------------------


 

claim or any action or proceeding arising therefrom, whether or not such
Indemnified Party is a party and whether or not such claim, action or proceeding
is initiated or brought by or on behalf the Company and whether or not resulting
in any liability.

 

5.2                               Limited Liability.  Management Subsidiary
shall not be liable under the indemnification contained in Section 5.1 of this
Agreement to the extent that such loss, claim, damage, liability, cost or
expense is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the Advisor’s gross negligence or willful
malfeasance.  Management Subsidiary further agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any of Management Subsidiary, holders of its securities or its
creditors related to or arising out of the engagement of the Advisor pursuant
to, or the performance by the Advisor of the Services or any other advice or
services contemplated by, this Agreement, except to the extent that any loss,
claims, damage, liability, cost or expense is found in a non-appealable judgment
by a court of competent jurisdiction to have resulted from the Advisor’s gross
negligence or willful malfeasance.

 

5.3                               No Recourse.  Advisor shall have no recourse
against PMH or any of PMH’s Restricted Subsidiaries (as defined in the
Indenture) in respect of any obligation of Management Subsidiary under this
Agreement.

 

6.                                      Miscellaneous

 

6.1                               Assignment.  None of the parties hereto shall
assign this Agreement or the rights and obligations hereunder, in whole or in
part, without the prior written consent of the other parties; provided, however,
that, without obtaining such consent, the Advisor may assign this Agreement or
its rights and obligations hereunder to (i) any affiliate of the Advisor;
(ii) any investment manager, investment advisor or partner of the Advisor or any
principal or beneficial owner of any of the foregoing; or (iii) any investment
fund, investment account or investment entity whose investment manager,
investment advisor or partner, or any principal or beneficial owner of any of
the foregoing, is the Advisor or any person identified in clauses (i) or
(ii) above.  Subject to the foregoing, this Agreement will be binding upon and
inure solely to the benefit of the parties hereto and their respective
successors and assigns, and no other person shall acquire or have any right
hereunder or by virtue of this Agreement.

 

6.2                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
as applied to contracts made and performed within the State of Delaware without
regard to principles of conflict of laws.

 

6.3                               Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their best efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any

 

4

--------------------------------------------------------------------------------


 

such term, provision, covenant or restriction which may be hereafter declared
invalid, illegal, void or unenforceable.

 

6.4                               Entire Agreement.  This Agreement contains the
entire agreement between the parties with respect to the subject matter of this
Agreement and supersedes all written or verbal representations, warranties,
commitments and other understandings with respect to the subject matter of this
Agreement prior to the date of this Agreement.

 

6.5                               Further Assurances.  Each party hereto agrees
to use all reasonable efforts to obtain all consents and approvals and to do all
other things necessary to consummate the transactions contemplated by this
Agreement.  The parties agree to take such further action and to deliver or
cause to be delivered any additional agreements or instruments as any of them
may reasonably request for the purpose of carrying out this Agreement and the
agreements and transactions contemplated hereby.

 

6.6                               Attorneys’ Fees.  In any action or proceeding
brought to enforce any provision of this Agreement, or where any provision of
this Agreement is validly asserted as a defense, the prevailing party, as
determined by a court of competent jurisdiction, shall be entitled to recover
reasonable and documented attorneys’ fees in addition to any other available
remedy.

 

6.7                               Headings.  The headings in this Agreement are
for convenience and reference only and shall not limit or otherwise affect the
meaning of this Agreement.

 

6.8                               Amendment and Waiver.  This Agreement may be
amended, modified or supplemented, and waivers or consents to departures from
the provisions of this Agreement may be given, provided that the same are in
writing and signed by each of the parties hereto.

 

6.9                               Counterparts.  This Agreement may be executed
in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Management Services Agreement
as of the date first appearing above.

 

 

PROSPECT GREEN MANAGEMENT, LLC

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

LEONARD GREEN & PARTNERS, L.P.

 

By:

LGP Management, Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ John Baumer

 

 

Name: John Baumer

 

 

Title:

 

 

All obligations of Management Subsidiary to the Advisor and the Indemnified
Parties hereunder are fully and unconditionally guaranteed by the undersigned.

 

 

IVY HOLDINGS INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: President

 

 

 

 

 

 

 

IVY INTERMEDIATE HOLDING INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: President

 

[Signature Page to Management Services Agreement]

 

--------------------------------------------------------------------------------